Exhibit 10.2

 

TRANSITION AND SEPARATION AGREEMENT

 

This TRANSITION AND SEPARATION AGREEMENT (this “Agreement”) is entered into
between Bharat Mahajan (the “Employee”) and Daseke, Inc. (the “Company”), and is
effective as of the Effective Date (as defined herein).  The Company and
Employee shall each be referred to in this Agreement as a “Party,” and
collectively as the “Parties.”

 

WHEREAS, Employee has been employed by the Company as Chief Financial Officer
pursuant to that certain Employment Agreement effective as of September 6, 2018
(the “Employment Agreement”);

 

WHEREAS, Employee received certain equity interests pursuant to that certain
2017 Omnibus Incentive Plan (the “Outstanding Equity Awards”), including an
award of stock options on October 1, 2018;

 

WHEREAS, Employee agreed to be bound by certain restrictive covenants in the
Employment Agreement, which restrictive covenants remain enforceable as provided
herein; and

 

WHEREAS, Employee and the Company wish to resolve all matters related to
Employee’s employment with the Company and the cessation thereof, on the terms
and conditions expressed in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties, intending to be legally bound, agree as follows:

 

1.                                      Separation. Employee and the Company
agree that, effective as of February 19, 2020 or such earlier date as provided
for in Section 2(c) (the “Separation Date”), Employee’s employment by the
Company shall terminate and Employee shall separate from Employee’s position
with the Company and all subsidiaries of the Company and from any and all other
positions, roles, offices, or titles held by Employee with, at the direction of,
or for the benefit of the Company and all subsidiaries of the Company (including
all such positions, roles, offices, or titles referred to in Section 22 of the
Employment Agreement).

 

2.                                      Transition Period.

 

a.                                      Employment during the Transition
Period.  Employee and Company agree that, subject to Section 2(c), for the
period between the Effective Date and the Separation Date (the “Transition
Period”), Employee shall continue in the employment of the Company, with the
duties and obligations of Chief Financial Officer or as otherwise mutually
agreed upon by the Parties in writing. After the Separation Date and subject to
Section 5(d), Company agrees that any consulting services or employment services
requested by the Company or any of its subsidiaries from Employee will be
subject to a separate consulting or employment services agreement; provided,
however, that if the Company or its subsidiaries request Employee’s consulting
or employment services after the Separation Date, such negotiation will not in
any way delay the Severance Benefit (as such term is defined below) due Employee
under the terms of this Agreement. Further, should Employee agree to a
consulting or employment services

 

--------------------------------------------------------------------------------



 

agreement with the Company or any of its subsidiaries, such consulting or
employment services agreement will not be considered a violation of any
restrictive covenants nor would such an agreement or the rendering of such
services be considered a breach of Sections 8, 9 and/or 10 of the Employment
Agreement.

 

b.                                      Relocation and other Rights.  During the
Transition Period, Employee shall have the right, but not the obligation, to
relocate to Canada from the United States at Employee’s sole cost (subject to
the provisions of Section 3(a)(ii)) and the Company agrees that Employee may
work remotely from home upon such relocation to Canada; provided, however, that
Employee shall travel to the offices of the Company and other business locations
as reasonably requested by the Company, and Employee shall be reimbursed by the
Company for the reasonable expenses associated with such travel in accordance
with Section 3(a)(ii) within 10 business days of submission of supporting
documentation.  In addition, the Company agrees that Employee may undertake
reasonable efforts to seek alternative employment provided that such efforts do
not materially interfere with his employment obligations to the Company during
the Transition Period. In accordance with Section 2(b) of the Employment
Agreement, the Company acknowledges that Employee is currently a member of the
Board of the Ombudsman for Banking and Investment Services, and the Company
agrees that Employee may continue and attend meetings in accordance with past
practice in such role both while employed hereunder and after the Separation
Date.

 

c.                                       Termination During Transition Period.

 

(i)                                     Termination for Cause.  The Company
shall have the right to terminate Employee’s employment at any time during the
Transition Period, on written notice, for Cause where “Cause” shall mean:
(i) Employee’s commission of material fraud, breach of fiduciary duty, theft, or
embezzlement against the Company, its subsidiaries, affiliates or customers;
(ii) Employee’s willful refusal without proper legal cause to faithfully and
diligently perform Employee’s duties; (iii) Employee’s breach of Sections 8, 9
or 10 of the Employment Agreement; (iv) Employee’s conviction of, or plea of
guilty or nolo contendere, to any crime involving moral turpitude or a felony
(or state law equivalent); (v) Employee’s willful misconduct or gross negligence
in the performance of duties to the Company that has or could reasonably be
expected to have a material adverse effect on the Company; or (vi) Employee’s
material breach and violation of the Company’s written policies pertaining to
workplace conduct (including sexual harassment), discrimination or insider
trading; provided, however, that under subpart (ii), (iii), (v), and (vi) of
this sentence, Employee shall receive 15 days’ prior written notice from the
Company explaining the basis of its intention to terminate Employee’s employment
for Cause and Employee shall have the right for 15 days from the receipt of such
notice to cure the Company’s express basis for such action.

 

(ii)                                  Termination by the Company for
Convenience. The Company shall have the right to terminate Employee’s employment
for convenience at any time during the Transition Period and for any reason, or
no reason at all, upon 30 days’ prior written notice to Employee; provided,
however that upon any written notice of termination for convenience by the
Company, the Company shall have the right to require Employee to stop responding
to emails and to no longer perform some or all of his job duties as determined
by the Company.

 

2

--------------------------------------------------------------------------------



 

(iii)                               Resignation by Employee. Employee shall have
the right to terminate Employee’s employment at any time during the Transition
Period and for any reason, or no reason at all, upon 30 days’ advance written
notice to the Company.

 

(iv)                              Termination on Death or Disability.  Upon the
death or Disability of Employee during the Transition Period, Employee’s
employment with Company shall terminate. For purposes of this Agreement, a
“Disability” shall exist if Employee is entitled to receive long-term disability
benefits under the Company’s disability plan or, if there is no such plan,
Employee’s inability to perform the essential functions of Employee’s position
(after accounting for reasonable accommodation, if applicable), due to an
illness or physical or mental impairment or other incapacity that continues, or
can reasonably be expected to continue, for a period in excess of one
hundred-twenty (120) days, whether or not consecutive. The determination of
whether Employee has incurred a Disability shall be made in good faith by the
Board.

 

3.                                      Payments and Benefits.

 

a.                                      Salary, Benefits and Certain
Reimbursements.

 

(i)                                     Salary and Benefits.  Employee shall be
entitled to payment of Employee’s regular base salary earned through the
Separation Date, subject to deductions for applicable taxes, and will be paid in
the ordinary course in accordance with the Company’s regular payroll procedure. 
Employee shall continue to be eligible for all Company benefits in which
similarly situated Company employees are eligible to participate, in accordance
with the terms of the applicable benefit plan (as the same may be amended or
modified from time to time), through the Separation Date.

 

(ii)                                  Reimbursement of Certain
Relocation-Related Expenses.  Subject to Section 8 of this Agreement, the
Company shall within 10 business days of submission of supporting documentation
reimburse Employee for Employee’s reasonable out-of-pocket: (A) expenses
incurred for maintaining Employee’s principal residences in both Dallas, Texas
and Calgary, Alberta up to an aggregate maximum amount of $5,000 per month 
(commencing on August 1, 2019 and ending on the Separation Date), such expenses
to include mortgage and HELOC interest, lawn care, snow removal, utilities and
similar type expenses; (B) expenses related to the relocation of Employee’s and
his family’s personal vehicles and other personal effects from Employee’s
Dallas, Texas residence to his Calgary, Alberta residence; (C) expenses
associated with Employee’s relocation-related travel, accommodation and meals
for trips between Employee’s residence in Calgary, Alberta and his residence in
Dallas, Texas, such expenses to include flights for Employee’s family from
Dallas, Texas to Calgary, Alberta and rental car and other reasonable expenses
for Employee and his spouse incurred while Employee’s and his family’s personal
vehicles and other personal effects are in transit form Dallas, Texas to
Calgary, Alberta; and (D) expenses associated with the sale of Employee’s
principal residence in Dallas, Texas, such expenses to include real estate
commissions, legal fees, escrow fees, photographs, staging costs and similar
type expenses; in each case, under clauses (A), (B), (C) and (D) so long as
Employee submits all documentation for such reimbursement within sixty (60) days
following the date the applicable expense is

 

3

--------------------------------------------------------------------------------



 

incurred by Employee.  To the extent that the expense reimbursements described
in the preceding sentence are included in Employee’s gross income for United
States and/or Canada federal income tax purposes, the Company shall pay Employee
an amount, including interest and penalties (as determined by a tax accounting
professional firm selected by the Company, and such amount being the “Additional
Tax Amount”), such that, after the payment by Employee of all United States
and/or Canada federal income taxes on the Additional Tax Amount, Employee
retains a portion of the Additional Tax Amount equal to the United States and/or
Canada federal income taxes Employee incurred that are attributable to the
expense reimbursements described in the preceding sentence.  Any such
reimbursement of expenses described in the first sentence of this subparagraph
or payment of the Additional Tax Amount shall be made by the Company upon or as
soon as practicable following receipt of supporting documentation (and, in the
case of the Additional Tax Amount, by no later than the end of Employee’s
taxable year next following Employee’s taxable year in which Employee remits the
related taxes); provided, however, that in no event shall (1) the aggregate of
all reimbursements pursuant to this Section 3(a)(ii) (inclusive of the
Additional Tax Amount) exceed $200,000 and (2) any reimbursement be made to
Employee for any expenses (other than the Additional Tax Amount) incurred under
clauses (B), (C), or (D) of the first sentence of this subparagraph after the
date that is 18 months after the Separation Date.

 

(iii)                               Reimbursement of Certain Legal Fees.  On or
before the date that is 30 days after the Effective Date, the Company shall
reimburse Employee for his reasonable legal fees incurred in connection with
obtaining advice and counsel relating to this Agreement, subject to a maximum
reimbursement of $15,000.  Prior to and as a condition of such reimbursement,
Employee shall provide to the Company supporting documentation of such legal
fees, although such supporting documentation may be redacted to protect
attorney-client privileged/confidential information.

 

(iv)                              Tax Preparation & Outplacement Expenses. 
Subject to Section 8 of this Agreement: (i) if the Separation Date occurs during
taxable year 2019, the Company will contribute a maximum of $25,000 towards the
cost of (A) a tax accounting professional firm selected by the Company to
provide tax advice and prepare the Canadian and United States personal income
tax returns for Employee and his spouse (“Tax Services”) for taxable year 2019
and (B) outplacement services, including, but not limited to, career advice,
resume writing, and other related job search services, for up two years
following the Separation Date; and (ii) if the Separation Date occurs during
taxable year 2020, the Company will contribute a maximum of $25,000 for each of
taxable year 2019 and 2020 towards the cost of (A) Tax Services for taxable year
2019 and taxable year 2020 and (B) outplacement services for up to two years
following the Separation Date.  The Company acknowledges that these expenses
will be submitted six months after the completion of the respective taxable
year.

 

(v)                                 No Other Compensation Due; Representations
as to Taxation.  Employee agrees that after the Separation Date Employee is
entitled to no other compensation or benefits from the Company, and that
Employee shall not be entitled to receive any other payment, benefit, or other
form of compensation as a result of Employee’s employment

 

4

--------------------------------------------------------------------------------



 

or the cessation thereof, including, but not limited to, sick time, personal
time, vacation, bonus, expenses, equity interests, or severance or payments in
lieu of notice pursuant to the Employment Agreement unless otherwise set forth
in this Agreement.  The Company makes no representations regarding the
taxability or legal effect of the payments or benefits described herein, and
Employee is not relying on any statement or representation of the Company in
this regard.  Employee will be solely responsible for the payment of any taxes
assessed on the payments or benefits provided hereunder, provided Employee shall
be entitled to the Additional Tax Amount subject to the limitations of
Section 3(a)(ii).

 

b.                                      Severance Compensation.  Provided
Employee’s employment has not terminated under Section 2(c)(iii) prior to
November 19, 2019 or under Section 2(c)(i) prior to the Separation Date and
conditioned upon Employee’s execution and delivery (without revocation) of this
Agreement within twenty-one (21) days of receipt and Employee’s execution and
delivery (without revocation) of the general release of claims attached hereto
as Exhibit A (the “Supplemental Release”) on or within the later of five days
following the Separation Date or twenty-one (21) days of Employee’s receipt of
this Agreement, and Employee’s compliance with all material terms of this
Agreement, the Supplemental Release, and Sections 8-10 of the Employment
Agreement (collectively, the “Payment Conditions”), the Company will pay
Employee $1,450,000 (the “Severance Benefit”). The Severance Benefit, less all
applicable withholdings and deductions, will be paid in a lump sum on the first
business day following the tenth day after the Supplemental Release is executed
and delivered by Employee (without revocation). The Company agrees that Employee
may provide written notice of termination as set forth in Section 2(c)(iii) at a
time prior to November 19, 2019 so long as the stated termination date in such
notice is on or after November 19, 2019 and in compliance with the 30 days’
advance written notice requirement set forth in Section 2(c)(iii), and Company
will pay Employee the Severance Benefit as stated above subject to the terms and
conditions provided above.

 

c.                                       Equity.  Employee acknowledges and
agrees that all Outstanding Equity Awards are forfeited and cancelled as of the
Effective Date, and Employee shall not receive any additional equity or
incentive awards during the Transition Period.

 

d.                                      No Other Benefits or Payments Due. By
executing this Agreement, Employee acknowledges and agrees that (i) Employee is
receiving valuable consideration in exchange for his execution of this Agreement
to which he would not be otherwise entitled, and (ii) neither the Company nor
any of the other Releasees  (as defined in Section 4 of this Agreement) has any
prior legal obligation to provide the Severance Benefit.  Employee also
acknowledges and agrees that the acceptance of the Severance Benefit and
attendant obligations as described in this Agreement is in consideration of
Employee’s promises and undertakings as set forth in this Agreement, and that if
Employee violates any of the Payment Conditions, any of the requirements and
prohibitions set forth in this Agreement, or Sections 8-10 of the Employment
Agreement, Employee forfeits and has no right to the Severance Benefit.

 

e.                                       No Representations as to Taxation.  The
Company makes no representations regarding the taxability or legal effect of the
payments or benefits described herein, and

 

5

--------------------------------------------------------------------------------



 

Employee is not relying on any statement or representation of the Company in
this regard.  Employee will be solely responsible for the payment of any taxes
assessed on the payments or benefits provided hereunder.

 

4.                                      General Release.

 

a.                                      In consideration of the payments and
benefits (less all applicable withholdings) set forth in this Agreement,
Employee, on behalf of himself and his agents, spouse, heirs, executors,
successors and assigns, knowingly and voluntarily releases, remises, and forever
discharges the Company, its parents, subsidiaries or affiliates, together with
all of the foregoing entities’ respective current and former principals,
officers, directors, partners, shareholders, agents, representatives, attorneys,
insurers, members, managers, and employees, and each of the above listed
person’s heirs, executors, successors and assigns whether or not acting in his
or her representative, individual or any other capacity (collectively, the
“Releasees”), to the fullest extent permitted by law, from any and all debts,
demands, actions, causes of actions, accounts, covenants, contracts, agreements,
claims, damages, costs, expenses, omissions, promises, and any and all claims
and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which Employee ever
had, now has, or may hereafter claim to have against the Releasees, including
but not limited to, those related to or arising from Employee’s employment with
the Company, the cessation thereof, the Employment Agreement, or any other
matter, cause or thing whatsoever relating thereto arising from the beginning of
time to the date of execution of this Agreement by Employee (the “General
Release”).  The General Release shall apply to any Claim of any type, including,
without limitation, any Claims with respect to Employee’s entitlement to any
wages, bonuses, benefits, payments, or other forms of compensation; any claims
of wrongful discharge, breach of contract, breach of the covenant of good faith
and fair dealing, violation of public policy, defamation, personal injury, or
emotional distress; any Claims of any type that Employee may have arising under
the common law; any Claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967 (the
“ADEA”), the Older Workers Benefit Protection Act, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Texas Human Rights Act, the Fair Labor Standards Act,
the federal Workers’ Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act, each as amended; and any other federal, state or local
statutes, regulations, ordinances or common law, or under any policy, agreement,
contract, understanding or promise, written or oral, formal or informal, between
any of the Releasees and Employee, and shall further apply, without limitation,
to any and all Claims in connection with, related to or arising out of
Employee’s employment relationship, or the termination of employment, with the
Company or any Releasee and to any Claims for fraud or fraud in the inducement
or fraudulent misrepresentation in relation to any such matters. Notwithstanding
this General Release, Employee does not hereby release, waive or relinquish any
of Employee’s rights arising out of this Agreement or to any benefit under any
Company benefit plan accrued by Employee prior to the Separation Date.
Additionally, Company and Employee agree that Employee will continue to be
covered by any and all indemnification agreements, including without limitation,
Section 14 of the Employment Agreement as well as any applicable Company
directors and officers insurance policy, after the Separation Date, and Employee
is not releasing, waiving or relinquishing his rights related to any
indemnification he

 

6

--------------------------------------------------------------------------------



 

would be entitled to receive as if he continued to be an active employee of the
Company. Further, Company and Employee agree that Employee is not releasing,
waiving or relinquishing any right to payment of unpaid amounts, if any, owed to
Employee pursuant to Section 3(f)(i) of the Employment Agreement that relate to
expenses incurred on or before July 31, 2019.

 

b.                                      Except as provided in the terms and
conditions of this Agreement, Employee acknowledges and agrees that the Company
and its affiliates have fully satisfied any and all obligations owed to him, and
no further sums are owed to him by the Company or by any of the other Releasees
at any time.  Employee represents and warrants that Employee has not filed, and
Employee will not file, any lawsuit or institute any proceeding, charge,
complaint or action asserting any claim released by this Agreement before any
federal, state, or local administrative agency or court against any Releasee,
concerning any event occurring prior to the signing of this Agreement.

 

c.                                       Notwithstanding the foregoing, nothing
contained in this Agreement limits Employee’s ability to file a charge or
complaint with any federal, state or local governmental agency or commission
(collectively, “Government Agencies”) or limits Employee’s ability to provide
information to or communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies in connection with any charge or complaint, whether filed by
Employee, on his behalf, or by any other individual.  However, to the maximum
extent permitted by law, Employee agrees that if such a charge or complaint is
made, Employee shall not be entitled to recover any individual monetary relief
or other individual remedies.  This Agreement does not limit or prohibit
Employee’s right to receive an award for information provided to any Government
Agency to the extent that such limitation or prohibition is a violation of law.

 

d.                                      Nothing in this Section 4 shall be
deemed to release (i) Employee’s right to enforce the terms of this Agreement,
or (ii) any Claim that cannot be waived under applicable law, including any
rights to workers’ compensation or unemployment insurance.

 

e.                                       Employee hereby represents and warrants
to the Releasees that Employee is the sole owner of any Claims that Employee may
now have or in the past had against any of the Releasees and that Employee has
not assigned, transferred, or purported to assign or transfer any such Claim to
any person or entity.  Employee represents that he has suffered no work-related
injuries while providing services for the Company and represents Employee does
not intend to file any claim for compensation for work-related injury.  Employee
further represents that Employee has not filed any lawsuits or claims against
any of the Releasees, or filed any charges or complaints with any agency against
any of the Releasees.  Employee represents that he has not reported any alleged
improper conduct or activity to the Company or any of its affiliates; that he
has no knowledge of any such conduct or activity; and that he has not been
retaliated against for reporting any allegations of wrongdoing by the Company or
any of its affiliates.

 

f.                                        Employee acknowledges that this
Section 4 contains a waiver of any rights and claims under the ADEA and the
Older Workers Benefit Protection Act.  Employee acknowledges and represents that
he has been given at least twenty-one (21) days during which to review and
consider the provisions of this Agreement and, specifically, the General Release
set forth in this

 

7

--------------------------------------------------------------------------------



 

Section 4, or has knowingly and voluntarily waived the right to do so, with the
execution of this Agreement constituting a voluntary waiver. Employee further
acknowledges and represents that he has been advised by the Company that he has
the right to revoke this Agreement for a period of seven (7) days after signing
it.  Employee acknowledges and agrees that, if he wishes to revoke this
Agreement, he must do so in a writing, signed by him and received by Soumit Roy,
General Counsel, at soumit@daseke.com no later than 5:00 p.m. local time on the
seventh (7th) day of the revocation period.  If the last day of the revocation
period falls on a Saturday, Sunday or holiday, the last day of the revocation
period will be deemed to be the next business day.  If no such revocation
occurs, the General Release and this Agreement shall become effective on the
eighth (8th) day following his execution of this Agreement (the “Effective
Date”).

 

5.                                      Covenants.  In consideration of the
payments and benefits (less all applicable withholdings) set forth in this
Agreement, and in exchange for the provision of confidential information of the
Company, Employee agrees to be bound by the following covenants:

 

a.                                      Prior Covenants. Employee acknowledges
and affirms the restrictive covenants contained in Sections 8-10 of the
Employment Agreement and agrees that such covenants remain in full force and
effect, and are reasonable, enforceable, and necessary to protect the legitimate
business interests of the Company.

 

b.                                      Notice under Defend Trade Secrets Act. 
In accordance with the Defend Trade Secrets Act of 2016, Employee will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (x) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (y) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  In
addition, nothing in this Agreement shall limit Employee’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information.

 

c.                                       Return of Property. Employee agrees
that, no later than 10 days after the Separation Date, he will have shipped (at
the Company’s expense) or returned to the Company all property of the Company in
whatever form, including (i) all physical, computerized, electronic or other
types of records, documents, proposals, notes, lists, files and any and all
other materials, including computerized and electronic information, that refers,
relates or otherwise pertains to the Company or any affiliate of the Company (or
business dealings thereof) that are in Employee’s possession, subject to
Employee’s control or held by Employee for others; and (ii) all property or
equipment that Employee has been issued by the Company or any affiliate of the
Company during the course of his employment or property or equipment thereof
that Employee otherwise possesses, including any vehicles, computers, cellular
phones, pagers and other devices.  Employee acknowledges that he is not
authorized to retain any physical, computerized, electronic or other types of
copies of any such physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files or materials, and is not authorized to
retain any other property or equipment of the Company or any affiliate of the
Company. Employee further agrees that Employee will immediately forward to the
Company (and thereafter destroy any copies thereof) any property or business
information relating to the

 

8

--------------------------------------------------------------------------------



 

Company or any affiliate of the Company that has been or is inadvertently
directed to Employee following Employee’s last day of employment, or that
Employee discovers is within his possession.

 

d.                                      Cooperation.  Employee agrees that
during the Transition Period and following the Separation Date, he will
cooperate in good faith with the Company to assist it with any information or
matter that is within Employee’s knowledge as a result of Employee’s employment
with the Company, including but not limited to being reasonably available for
interview by the Company’s attorneys, auditors, or accountants, or providing
truthful testimony without the necessity of a subpoena or compensation in any
pending or future legal matter in which the Company is a party.

 

6.                                      Consultation with Attorney: Voluntary
Agreement.  The Company advises Employee to consult with an attorney of his
choosing prior to signing this Agreement.  Employee understands and agrees that
he has the right and has been given the opportunity to review this Agreement
and, specifically, the General Release in Section 4, with an attorney.  Employee
also understands and agrees that he is under no obligation to consent to the
General Release. Employee acknowledges and agrees that the rights and payments
set forth this Agreement are sufficient consideration to require him to abide
with his obligations under this Agreement, including but not limited to the
General Release.  Employee represents that he has read this Agreement, and
understands its terms and that he enters into this Agreement freely,
voluntarily, and without coercion.  Employee acknowledges that he (i) is not
relying upon any statements, understandings, representations, expectations, or
agreements other than those expressly set forth in this Agreement; (ii) has made
his own investigation of the facts and is relying solely upon his own knowledge;
and (iii) knowingly waives any claim that this Agreement was induced by any
misrepresentation or nondisclosure and any right to rescind or avoid this
Agreement based upon presently existing facts, known or unknown.

 

7.                                      Public Announcement.  Except in
connection with a termination for Cause under Section 2(c)(i), the Company shall
not file any Form 8-K with the Securities and Exchange Commission or issue any
publicity or press release regarding Employee’s separation without permitting
Employee to review and provide reasonable input.  Notwithstanding the foregoing,
nothing in this Section 7 shall be deemed to prevent the Company, in the
reasonable judgment of the Company’s counsel, from complying with applicable
law.

 

8.                                      Section 409A.

 

a.                                      Compliance.  Notwithstanding any
provision of this Agreement to the contrary, all provisions of this Agreement
are intended to comply with Section 409A of the Internal Revenue Code, and the
applicable Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”) or an exemption therefrom and shall be construed
and administered in accordance with such intent. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this

 

9

--------------------------------------------------------------------------------



 

Agreement upon a termination of Employee’s employment shall only be made if such
termination of employment constitutes a “separation from service” under
Section 409A.

 

b.                                      Reimbursement and In-kind Benefits.  To
the extent that any right to reimbursement of expenses or payment of any benefit
in-kind under this Agreement constitutes nonqualified deferred compensation
(within the meaning of Section 409A), (i) any such expense reimbursement shall
be made by the Company no later than the last day of the taxable year following
the taxable year in which such expense was incurred by Employee, (ii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

 

c.                                       Section 409A Payment Date. 
Notwithstanding any provision in this Agreement to the contrary, (i) if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (A) the date of Employee’s death or (B) the
date that is six months after the Separation Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Employee
(or Employee’s estate, if applicable) until the Section 409A Payment Date, and
(ii) to the extent any payment hereunder constitutes nonqualified deferred
compensation (within the meaning of Section 409A), then each such payment which
is conditioned upon Employee’s execution of a release and which is to be paid or
provided during a designated period that begins in one taxable year and ends in
a second taxable year shall be paid or provided in the later of the two taxable
years. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group (as such term is defined in the Employment Agreement) be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.

 

9.                                      Governing Law. This Agreement shall be
construed and enforced under and be governed in all respects by the laws of the
State of Texas, without giving effect to any choice or conflict of law provision
or rule that would require application of a different jurisdiction’s law.

 

10.                               Dispute Resolution.  All disputes relating to
or arising from this Agreement (including but not limited to the arbitrability
thereof), Employee’s employment with the Company, the Employment Agreement, and
the 2017 Omnibus Incentive Plan shall be resolved in accordance with Section 11
of the Employment Agreement.

 

11.                               Entire Agreement. This Agreement, together
with Sections 8-11 of the Employment Agreement, constitute the entire agreement
between the Parties with respect to the subject matter hereof and supersede all
prior agreements between the Parties with respect to such matters, unless
specifically provided otherwise herein. Employee agrees that he is not relying
on any representations outside this Agreement.  The Parties agree that the
Employment Agreement (other than Sections 8-11 thereof) is superseded by this
Agreement and of no further force or effect and that the General Release in
Section 4 hereof encompasses any and all claims under the Employment Agreement
unless expressly provided otherwise in this Agreement.

 

10

--------------------------------------------------------------------------------



 

12.                               Amendment.  This Agreement may be modified or
amended only by a written instrument signed by Employee and an authorized
officer of the Company.

 

13.                               Waiver. No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving Party.  The
failure of either Party to require the performance of any term or obligation of
this Agreement, or the waiver by either Party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of the Company and each of its successors and assigns. 
Employee shall not assign this Agreement or any part hereof. Any purported
assignment by Employee shall be null and void from the initial date of the
purported assignment.

 

15.                               Drafting. This Agreement and the provisions
contained in it shall not be construed or interpreted for or against either
Party because that Party drafted or caused that Party’s legal representative to
draft any of its provisions.

 

16.                               Headings. Descriptive headings in this
Agreement are inserted for convenience only and shall be disregarded in
construing or applying any provision of this Agreement.

 

17.                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original, and both of which,
taken together, shall constitute one and the same instrument. This Agreement may
be executed and delivered by exchange of facsimile or other electronic means of
transmitting signature, and such signatures shall be considered an original for
purposes of enforcement of the Agreement.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written below.

 

 

Dated:

9/3/19

 

/s/ Bharat Mahajan

 

 

Bharat Mahajan

 

 

 

 

 

 

Dated:

9/3/19

 

Daseke, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Easter

 

 

 

 

 

 

Name:

Chris Easter

 

 

 

 

 

 

Title:

Interim Chief Executive Officer

 

12

--------------------------------------------------------------------------------



 

EXHIBIT A

 

GENERAL RELEASE AGREEMENT

 

This General Release Agreement (this “Release”) is by and between Bharat Mahajan
(“Employee”) and Daseke, Inc. (the “Company”), and is effective on the eighth
day following Employee’s execution of this Release provided he has not revoked
it as provided for herein.

 

WHEREAS, Employee was initially employed by the Company as Chief Financial
Officer pursuant to that certain Employment Agreement effective as of
September 6, 2018 (the “Employment Agreement”);

 

WHEREAS, Employee and the Company are party to that certain Transition and
Separation Agreement effective as of                       , 2019 (the
“Transition Agreement”) which superseded and replaced, in part, the Employment
Agreement; and

 

WHEREAS Employee’s employment with the Company terminated effective as of
                    , 20      (the “Separation Date”).

 

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and promises set forth herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, Employee and the
Company hereby agree as follows:

 

1.                                      Termination.  Employee’s employment with
the Company terminated effective as of the Separation Date. Employee agrees to
and does hereby resign effective as of the Separation Date from any other
appointments or positions which he may hold with the Company and its affiliates.
Employee agrees to execute all further documents that the Company may reasonably
request of him to effectuate such resignations.

 

2.                                      Consideration.  In consideration of   
Employee’s execution and non-revocation of this Release, and conditioned on
Employee’s continued compliance with Sections 8, 9 and 10 of the Employment
Agreement (which remain in full force and effect in accordance with their
terms), Section 5 of the Transition Agreement, and the covenants and promises
contained herein, the Company shall pay and provide to Employee, those amounts
described in Section 3(b) of the Transition Agreement in the manner set forth in
Section 3(b) and, if applicable, Section 8 of the Transition Agreement.  The
Company agrees that if the Company or any of its subsidiaries requests that
Employee enter into a separate agreement for consulting or employment after the
Separation Date, then Employee may enter into such agreement and it will not be
considered a violation of any restrictive covenant nor would such an agreement
or the rendering of such services be considered a breach of Sections 8, 9,
and/or 10 of the Employment Agreement.

 

3.                                      General Release.

 

a.                                      In consideration of the payments and
benefits (less all applicable withholdings) set forth in this Release, Employee,
on behalf of himself and his agents, spouse, heirs, executors, successors and
assigns, knowingly and voluntarily releases, remises, and forever discharges the
Company, its parents, subsidiaries or affiliates, together with all of the
foregoing entities’

 

13

--------------------------------------------------------------------------------



 

respective current and former principals, officers, directors, partners,
shareholders, agents, representatives, attorneys, insurers, members, managers,
and employees, and each of the above listed person’s heirs, executors,
successors and assigns whether or not acting in his or her representative,
individual or any other capacity (collectively, the “Releasees”), to the fullest
extent permitted by law, from any and all debts, demands, actions, causes of
actions, accounts, covenants, contracts, agreements, claims, damages, costs,
expenses, omissions, promises, and any and all claims and liabilities
whatsoever, of every name and nature, known or unknown, suspected or
unsuspected, both in law and equity (“Claims”), which Employee ever had, now
has, or may hereafter claim to have against the Releasees, including but not
limited to, those related to or arising from Employee’s employment with the
Company, the cessation thereof, the Employment Agreement, the Transition
Agreement, or any other matter, cause or thing whatsoever relating thereto
arising from the beginning of time to the date of execution of this Release by
Employee (the “General Release”).  The General Release shall apply to any Claim
of any type, including, without limitation, any Claims with respect to
Employee’s entitlement to any wages, bonuses, benefits, payments, or other forms
of compensation; any claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, violation of public policy,
defamation, personal injury, or emotional distress; any Claims of any type that
Employee may have arising under the common law; any Claims arising under the
Employment Agreement or Transition Agreement; any Claims under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
in Employment Act of 1967 (the “ADEA”), the Older Workers Benefit Protection
Act, the Americans With Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Texas Human Rights Act, the Fair
Labor Standards Act, the federal Workers’ Adjustment and Retraining Notification
Act, the Sarbanes-Oxley Act, each as amended; and any other federal, state or
local statutes, regulations, ordinances or common law, or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and Employee, and shall further apply,
without limitation, to any and all Claims in connection with, related to or
arising out of Employee’s employment relationship, or the termination of
employment, with the Company or any Releasee and to any Claims for fraud or
fraud in the inducement or fraudulent misrepresentation in relation to any such
matters.  Notwithstanding this General Release, Employee does not hereby
release, waive or relinquish any of Employee’s rights arising out of this
Release or to any benefit under any Company benefit plan accrued by Employee
prior to the Separation Date. Additionally, Company and Employee agree that
Employee will continue to be covered by any and all indemnification agreements,
including without limitation, Section 14 of the Employment Agreement as well as
any applicable Company directors and officers insurance policy, after the
Separation Date, and Employee is not releasing, waiving or relinquishing his
rights related to any indemnification he would be entitled to receive as if he
continued to be an active employee of the Company. Further, Company and Employee
agree that Employee is not releasing, waiving or relinquishing any right to
payment of unpaid amounts, if any, owed to Employee pursuant to
(i) Section 3(f)(i) of the Employment Agreement that relate to expenses incurred
on or before July 31, 2019 and (ii) Section 3(a)(ii) and Section 3(a)(iv) of the
Transition Agreement.

 

b.                                      [Except as provided in Sections
3(a)(i) [(ii), (iii), and (iv), of the Transition Agreement, [as applicable]]
Employee acknowledges and agrees that the Company and its affiliates have fully
satisfied any and all obligations owed to him, and no further sums are

 

14

--------------------------------------------------------------------------------



 

owed to him by the Company or by any of the other Releasees at any time. 
Employee represents and warrants that Employee has not filed, and Employee will
not file, any lawsuit or institute any proceeding, charge, complaint or action
asserting any claim released by this Release before any federal, state, or local
administrative agency or court against any Releasee, concerning any event
occurring prior to the signing of this Release.

 

c.                                       Notwithstanding the foregoing, nothing
contained in this Release limits Employee’s ability to file a charge or
complaint with any federal, state or local governmental agency or commission
(collectively, “Government Agencies”) or limits Employee’s ability to provide
information to or communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies in connection with any charge or complaint, whether filed by
Employee, on his behalf, or by any other individual.  However, to the maximum
extent permitted by law, Employee agrees that if such a charge or complaint is
made, Employee shall not be entitled to recover any individual monetary relief
or other individual remedies.  This Release does not limit or prohibit
Employee’s right to receive an award for information provided to any Government
Agency to the extent that such limitation or prohibition is a violation of law.

 

d.                                      Nothing in this Section 3 shall be
deemed to release (i) Employee’s right to enforce the terms of this Release, or
(ii) any Claim that cannot be waived under applicable law, including any rights
to workers’ compensation or unemployment insurance.

 

e.                                       Employee hereby represents and warrants
to the Releasees that Employee is the sole owner of any Claims that Employee may
now have or in the past had against any of the Releasees and that Employee has
not assigned, transferred, or purported to assign or transfer any such Claim to
any person or entity.  Employee represents that he has suffered no work-related
injuries while providing services for the Company and represents Employee does
not intend to file any claim for compensation for work-related injury.  Employee
further represents that Employee has not filed any lawsuits or claims against
any of the Releasees, or filed any charges or complaints with any agency against
any of the Releasees.  Employee represents that he has not reported any alleged
improper conduct or activity to the Company or any of its affiliates; that he
has no knowledge of any such conduct or activity; and that he has not been
retaliated against for reporting any allegations of wrongdoing by the Company or
any of its affiliates.

 

f.                                        Employee acknowledges that this
Section 3 contains a waiver of any rights and claims under the ADEA and the
Older Workers Benefit Protection Act.  Employee acknowledges and represents that
he has been given at least twenty-one (21) days during which to review and
consider the provisions of this Release and, specifically, the General Release
set forth in this Section 3, or has knowingly and voluntarily waived the right
to do so, with the execution of this Release constituting a voluntary waiver.
Employee further acknowledges and represents that he has been advised by the
Company that he has the right to revoke this Release for a period of seven
(7) days after signing it.  Employee acknowledges and agrees that, if he wishes
to revoke this Release, he must do so in a writing, signed by him and received
by Soumit Roy, General Counsel, at soumit@daseke.com no later than 5:00
p.m. local time on the seventh (7th) day of the revocation period.  If the last
day of the revocation period falls on a Saturday,

 

15

--------------------------------------------------------------------------------



 

Sunday or holiday, the last day of the revocation period will be deemed to be
the next business day.  If no such revocation occurs, the General Release and
this Release shall become effective on the eighth (8th) day following his
execution of this Release (the “Effective Date”).

 

4.                                      Modification.  This Release may not be
modified or amended except in writing signed by the parties.

 

5.                                      Successor and Assigns.  All the terms
and provisions of this Release shall be binding upon and inure to the benefit of
the parties hereto and to their respective successors and permitted assigns.
Neither this Release nor any rights or obligations hereunder may be assigned by
Employee, other than by will or the laws of descent or distribution. Any amounts
payable under this Release to Employee after his death shall be paid to
Employee’s estate or legal representative.

 

6.                                      Governing Law.  This Release shall be
governed by and construed in accordance with the laws of the State of Texas
(without giving effect to principles of conflict of law) and, where applicable,
the laws of the United States. Venue shall lie exclusively in Dallas County,
Texas.

 

7.                                      Advice to Consult with Attorney;
Acknowledgments.  Employee acknowledges that he has been and hereby is advised
to consult an attorney regarding this Release prior to its execution. Employee
agrees that he is receiving benefits under this Release to which he would not be
entitled but for execution of this Release. Employee acknowledges that he has
read this Release, understands it, and is entering into it voluntarily and
without reliance on any representations other than those contained herein.

 

8.                                      Dispute Resolution.  All disputes
relating to or arising from this Release (including but not limited to the
arbitrability thereof), Employee’s employment with the Company, the Employment
Agreement, the 2017 Omnibus Incentive Plan, and the Transition Agreement shall
be resolved in accordance with Section 11 of the Employment Agreement.

 

9.                                      Entire Agreement. This Release, together
with Sections 8-11 of the Employment Agreement, and Sections 4, 5, 7 and 8 of
the Transition Agreement constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements
between the parties with respect to such matters, unless specifically provided
otherwise herein. Employee agrees that he is not relying on any representations
outside this Release.  The parties agree that the Employment Agreement (other
than Sections 8-11 thereof) and the Transition Agreement (other than Sections 4,
5, 7 and 8 thereof) are superseded by this Release and are of no further force
or effect and that the Release in Section 3 hereof encompasses any and all
claims under the Employment Agreement and Transition Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Release to be executed in its
corporate name by an officer thereof thereunto duly authorized, and Employee has
hereunto set his hand, effective as of the day and year first above written.

 

THE COMPANY: DASEKE, INC.

 

EMPLOYEE: BHARAT MAHAJAN

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Printed Name:

 

 

Printed Name:

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

17

--------------------------------------------------------------------------------